Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that there was an absence of proof sufficient to warrant the introduction of secondary evidence as to the contents of the letter claimed to have been written by the defendant to the plaintiff’s husband which the plaintiff testified that she found on her husband’s dresser in his room in Cincinnati. (Kearney v. Mayor, etc., of City of New York, 92 N. Y. 617; Cole v. Canno, 168 App. Div. 178; Wigm. Ev. [2d ed.] ¶ 1213.) All concur.